petitioner must demonstrate that counsel's performance fell below an
                objective standard of reasonableness and that, but for counsel's errors,
                there is a reasonable probability that the outcome of the proceedings
                would have been different. Strickland v. Washington, 466 U.S. 668, 687-
                88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505
                (1984) (adopting the test in Strickland).     Both deficiency and prejudice
                must be demonstrated. Strickland, 466 U.S. at 697. We give deference to
                the district court's factual findings regarding ineffective assistance of
                counsel if they are supported by substantial evidence and are not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, Hazelwood argues that trial counsel was ineffective for
                failing to request that a guardian ad litem be appointed when he moved to
                withdraw his guilty plea because of his age. Hazelwood fails to
                demonstrate that an objectively reasonable attorney in trial counsel's
                place would have requested such an appointment as Hazelwood alleges no
                standard or statutory requirement that a criminal defendant be appointed
                a guardian ad litem because of age, immaturity, social background, or
                decision-making skills. Insomuch as Hazelwood argues that he needed a
                guardian ad litem to make his legal decisions for him, "Mlle decision of
                how to plead in a criminal case is a fundamental one reserved ultimately
                to the defendant alone." Parker v. State, 100 Nev. 264, 265, 679 P.2d 1271,
                1272 (1984); see also Robinson v. State, 110 Nev. 1137, 1138, 881 P.2d 667,
                668 (1994) (once a child is certified as an adult, he "is no longer a child in
                the eyes of the criminal law"). Further, Hazelwood fails to demonstrate a
                reasonable probability that the outcome would have been different as the
                district court appointed separate counsel for the limited purpose of

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  reviewing the motion and advising Hazelwood on his plea withdrawal,
                  and, after conferring with special counsel and being thoroughly canvassed
                  by the district court on his decision, Hazelwood chose to withdraw his
                  guilty plea and proceed to tria1. 1
                               Second, Hazelwood claims that trial counsel was ineffective for
                  failing to file a motion to suppress the eyewitness identification by Claire
                  Daniels because it was unnecessarily suggestive, she abused drugs, and
                  her testimony as to how long she knew Hazelwood before the incident was
                  impeached. A review of the record reveals that Daniels told the officer
                  that she knew the shooter and identified him by name prior to being
                  shown any photograph. After being shown a photograph of Hazelwood
                  taken from when he was younger, Daniels immediately identified him as
                  the shooter but said that he looked younger in the picture. Given the
                  strong identification by Daniels, counsel's conduct did not fall below an
                  objective standard of reasonableness. Furthermore, Hazelwood failed to
                  demonstrate that a motion to suppress the eyewitness identification had a
                  reasonable likelihood of success.     Doyle v. State, 116 Nev. 148, 154, 995
                  P.2d 465, 469 (2000) (holding that, where a claim of ineffective assistance
                  is based on counsel's failure to file a motion to suppress, prejudice must be
                  demonstrated by "showing that the claim was meritorious and that there
                  was a reasonable likelihood that the exclusion of the evidence would have
                  changed the result of a trial" (internal quotation marks omitted)). As for


                        'To the extent that Hazelwood asserts that the district court erred
                  by failing to, sua sponte, appoint a guardian ad litem, this claim should
                  have been raised on direct appeal, and Hazelwood has failed to
                  demonstrate good cause for his failure to do so. NRS 34.810(1)(b)(2).



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     •
                the claims that Daniels abused drugs and that her testimony regarding
                the length of time she had known Hazelwood was impeached, these claims
                went to the weight and credibility of Daniels' testimony and were "within
                the exclusive province of the jury." White v. State, 95 Nev. 881, 885, 603
                P.2d 1063, 1065 (1979). Accordingly, trial counsel was not deficient, and
                the district court did not err in denying this claim.
                            Third, Hazelwood argues that trial counsel was ineffective for
                disclosing his incarceration pending trial. In reviewing claims of
                ineffective assistance of counsel, this court has stated that "a tactical
                decision . . . is 'virtually unchallengeable absent extraordinary
                circumstances." Doleman v. State, 112 Nev. 843, 848, 921 P.2d 278, 280-
                81 (1996) (quoting Howard v. State, 106 Nev. 713, 722, 800 P.2d 175, 180
                (1990) abrogated on other grounds by Harte v. State, 116 Nev. 1054, 1072
                n.6, 13 P.3d 420, 432 n.6 (2000)). Hazelwood has not demonstrated
                extraordinary circumstances. During opening statements, counsel
                disclosed that Hazelwood was incarcerated pending trial when she
                referenced the fact that Aaron Noble, one of the State's witnesses to the
                shooting who had told officers he would never forget the shooter, shared a
                cell with Hazelwood for about a week and did not recognize him. We
                conclude that trial counsel's decision to disclose Hazelwood's custodial
                status in order to attack Noble's eyewitness identification was not
                unreasonable, and the district court did not err in denying this claim.
                            Fourth, Hazelwood argues that trial counsel was ineffective
                for disclosing his prior juvenile conduct. On cross-examination of the lead
                detective, counsel asked the officer whether he contacted Spring Mountain
                Youth Camp regarding Hazelwood, to which the officer answered in the
                affirmative, and what his purpose was in contacting the camp, but a bench

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                conference was held before the officer answered. Outside the presence of
                the jury, trial counsel explained that her line of questioning was a
                strategic decision. We conclude that Hazelwood has failed to demonstrate
                extraordinary circumstances to challenge counsel's tactical decision and
                that counsel's performance was not deficient.           Id.    Furthermore,
                Hazelwood has failed to show prejudice, as the jury was never informed
                that the camp was a juvenile detention facility or that Hazelwood was ever
                detained there. Therefore, the district court did not err in denying this
                claim. 2
                            Fifth, Hazelwood claims that trial counsel was ineffective for
                failing to request that the jury be instructed on the lesser-included offense
                of voluntary manslaughter. Hazelwood acknowledges that the existence of
                malice precludes an instruction on voluntary manslaughter.         Graves v.
                State, 84 Nev. 262, 266, 439 P.2d 476, 478 (1968). However, Hazelwood
                argues that the jury could have reasonably concluded that the shooter was
                provoked by the victim's attempt to drive away while the shooter's arm
                was inside the vehicle and that the rapid acceleration caused the shooter
                to pull the gun's trigger. A review of the record reveals substantial
                evidence that Hazelwood acted with malice in shooting the victim,
                including but not limited to testimony that, after seeing the victim
                produce a bundle of money, Hazelwood walked around the car to where
                the victim was located, produced a gun, demanded that the victim give

                       To the extent that Hazelwood argues that testimony regarding his
                       2
                selling drugs in the alleyway where the murder occurred was a prior bad
                act that should have been challenged as inadmissible, we conclude that
                Hazelwood has failed to demonstrate that his counsel's performance was
                deficient. See NRS 48.045(2).



SUPREME COURT
         OF
      NEVADA
                                                      5
(C)) 1947A
                 him all her money, and, after discharging the firearm, opened the door
                 and attempted to locate the victim's money.      See NRS 200.020(2). We
                 conclude that Hazelwood has failed to show that his counsel's performance
                 was deficient.
                              Fifth, Hazelwood contends that appellate counsel was
                 ineffective for failing to challenge the sufficiency of the evidence. In
                 particular, Hazelwood argues that there is no credible evidence tying him
                 to the crime. 3 To prove a claim of ineffective assistance of appellate
                 counsel, a petitioner must demonstrate that counsel's performance was
                 deficient in that it fell below an objective standard of reasonableness, and
                 resulting prejudice such "that the omitted issue would have a reasonable
                 probability of success on appeal." Kirksey v. State, 112 Nev. 980, 998, 923
                 P.2d 1102, 1114 (1996). Appellate counsel is not required to raise every
                 non-frivolous issue on appeal, see Jones v. Barnes, 463 U.S. 745, 751
                 (1983) as limited by Smith v. Robbins, 528 U.S. 259, 288 (2000), and this
                 court has held that appellate counsel will be most effective when every
                 conceivable issue is not raised on appeal. Ford v. State, 105 Nev. 850, 853,
                 784 P.2d 951, 953 (1989). We conclude that there is no reasonable
                 probability that this issue would have been successful on appeal. When
                 reviewing a claim of insufficient evidence, the relevant inquiry is
                 "whether, after viewing the evidence in the light most favorable to the
                 prosecution, any rational trier of fact could have found the essential
                 elements of the crime beyond a reasonable doubt." Koza v. State, 100 Nev.


                       3 In
                         his reply in support of the petition before the district court,
                 Hazelwood conceded that there was "overwhelming evidence connecting
                 Hazelwood to this murder."



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    9
                245, 250, 681 P.2d 44, 47 (1984) (emphasis in original omitted) (quoting
                Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Our review of the record
                reveals that there was sufficient evidence before the jury to establish guilt
                beyond a reasonable doubt. 4
                            Sixth, Hazelwood argues that appellate counsel was
                ineffective for failing to challenge erroneously introduced hearsay
                statements. Specifically, Hazelwood challenges statements made by
                Elijah Davis, a person whom Noble called and confided in after the
                shooting, regarding Noble's description of the shooter and Noble's recap of
                the victim's last words. Hazelwood fails to demonstrate deficiency or
                prejudice. The record reflects that the district court allowed the
                statements over trial counsel's continuing objection to Davis's testimony
                as hearsay. The district court's decision to admit or exclude evidence is
                reviewed for an abuse of discretion. Thomas v. State, 122 Nev. 1361, 1370,
                148 P.3d 727, 734 (2006). For a statement to be admissible as an excited
                utterance, it must have been made when the declarant was still "under the
                stress of the startling event." Medina v. State, 122 Nev. 346, 352, 143 P.3d
                471, 475 (2006); see 51.085; NRS 51.095. The State elicited testimony
                from Davis that Noble was scared, shaky, and terrified when speaking
                with him and that the victim's last words were made while the shooter
                was pointing a gun at her and demanding money from her. The record
                supports the conclusion that the declarants, both Noble and the victim,




                      4We  note our conclusion on direct appeal that there was
                "overwhelming evidence of Hazelwood's guilt." Hazelwood v. State, Docket
                No. 54175 (Order of Affirmance, July 15, 2010).



SUPREME COURT
        OF
     NEVADA
                                                      7
(0) I947A
                  were under the influence of a startling event when speaking. Accordingly,
                  appellate counsel was not ineffective.
                              Having considered Hazelwood's claims and concluded that the
                  district court did not err by denying Hazelwood's petition, we
                              ORDER the judgment of the district court AFFIRMED.




                                                      Hardesty



                                                      Parraguirre




                  cc: Hon. Doug Smith, District Judge
                       Law Office of Kristina Wildeveld
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           8
(0) 1947A )   s